DETAILED ACTION
Claims 1-20 are pending in the application and claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-20 are/is rejected under 35 U.S.C. 103 as being unpatentable over Bhagi et al. in view of US2018/0225177 in view of Desai et al. US10951705
Regarding claim 1, Bhagi teaches: maintaining a plurality of data storage systems for storing electronic data, each of the plurality of data storage systems comprising one or more storage processors having circuits and logic for processing the electronic data and performing logic operations on the electronic data and one or more memory devices for storing the electronic data; (Bhagi see paragraph 0063 0065 0070 one or more client computing devices such as computer and devices each with CPU and memory storing computer programs and applications to store, generate and manipulate data where CPU with these devices read on storage processor)
applying one or more event metadata tags by the metadata management system to each event metadata entry stored on the metadata management system.  (Bhagi see paragraph 0074 0285 0290-0292 metadata to be stored and to be parsed to include tags, metadata including data regarding last time modified and data regarding files to be migrated)
Bhagi as modified does not teach: maintaining an external metadata management system physically separate from and in communication via a communication network with the plurality of data storage systems, wherein the metadata management system comprises one or more metadata processors having circuitry and logic for processing electronic data and metadata and performing logic operations and one or more memory devices for storing the metadata;
operating, by the one or more metadata processors, the metadata management system to collect and store event metadata corresponding to the electronic data stored on the plurality of data storage systems as a plurality of event metadata entries in the metadata management system without storing the electronic data in the metadata management system, wherein each of the plurality of event metadata entries in the metadata management system comprises event metadata and wherein event metadata corresponding to the electronic data stored on the plurality of data storage systems comprises information associated with at least one data operation event executed on the electronic data stored on the plurality of data storage systems, wherein operating the metadata management system to collect and store event metadata comprises by the one or more metadata processors: 
detecting execution of at least one data operation event executed, by the one or more storage processors, on the electronic data stored on the plurality of data storage systems;
creating, by the metadata management system, in response to detecting the execution of, the at least one data operation event executed on the electronic data stored on the plurality of data storage systems, by the one or more storage processors a new event metadata entry in the metadata management system corresponding to the execution of the at least one data operation event executed on the plurality of data storage systems;
storing each new event metadata entry in the metadata management system without storing the electronic data; and
	Desai teaches: maintaining an external metadata management system physically separate from and in communication via a communication network with the plurality of data storage systems, wherein the metadata management system comprises one or more metadata processors having circuitry and logic for processing electronic data and metadata and performing logic operations and one or more memory devices for storing the metadata; (Desai see col. 2 lines 46-67 col. 3 lines 1-54 col. 7 lines 15-24 client to be in communication with metadata server and object store over a network connection in a distributed storage system such that MDS stores metadata and is a physical computing device with a processor separate from object store)
operating, by the one or more metadata processors, the metadata management system to collect and store event metadata corresponding to the electronic data stored on the plurality of data storage systems as a plurality of event metadata entries in the metadata management system without storing the electronic data in the metadata management system, wherein each of the plurality of event metadata entries in the metadata management system comprises event metadata and wherein event metadata corresponding to the electronic data stored on the plurality of data storage systems comprises information associated with at least one data operation event executed on the electronic data stored on the plurality of data storage systems, wherein operating the metadata management system to collect and store event metadata comprises by the one or more metadata processors: (Desai see col. 3 lines 1-54 col. 4 lines 8-47 col. 7 lines 15-24 MDS stores metadata as physical computing device with processor in distributed file system such that the metadata is associated with data object which is stored in object store)
detecting execution of at least one data operation event executed, by the one or more storage processors, on the electronic data stored on the plurality of data storage systems; 
(Desai see col. 2 lines 46-67 col. 3 lines 1-54 col. 4 lines 8-47 client read operation or write operation intent is transmitted to MDS in a distributed file system such that computing devices have processors)
creating, by the metadata management system, in response to detecting the execution of, the at least one data operation event executed on the electronic data stored on the plurality of data storage systems, by the one or more storage processors a new event metadata entry in the metadata management system corresponding to the execution of the at least one data operation event executed on the plurality of data storage systems; (Desai see col. 2 lines 46-67 col. 3 lines 1-54 col. 4 lines 8-47 client read operation or write operation intent is transmitted to MDS in a distributed file system such that computing devices have processors and write intents by the user results in new metadata being written to MDS)
storing each new event metadata entry in the metadata management system without storing the electronic data; and (Desai see col. 2 lines 46-67 col. 3 lines 1-54 col. 4 lines 8-47 write intents by the user results in new metadata being written to MDS and data object to be stored in object store and there is no mention of storing data object on MDS)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of tagging metadata as taught by Bhagi as modified to include an MDS as taught by Desai for the predictable result of efficiently be able manage metadata using an entirely separate server specifically for metadata management.

Regarding claim 2, Bhagi as modified teaches: receiving over the communication network event metadata from one or more of the plurality of data storage systems; (Desai see col. 2 lines 46-67 col. 3 lines 1-54 col. 4 lines 8-47 MDS to transmit information such as location information for data object over network back to client in distributed file system)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of tagging metadata as taught by Bhagi as modified to include an MDS as taught by Desai for the predictable result of efficiently be able manage metadata using an entirely separate server specifically for metadata management.
analyzing the received event metadata to derive one or more event metadata tags that are associated with and relate to the received event metadata (Bhagi see paragraph 0248 0249 0292 tags associated correspond to metadata and tags determined based on taxonomy classification) 
adding the one or more of the derived event metadata tags to the received event metadata to form tagged event metadata; and (Bhagi see paragraph 0284 0292 adding tag associated with metadata, metadata file with tag)
storing the tagged event metadata in the event metadata entry (Bhagi see paragraph 0292 saving tagged metadata to folder)

Regarding claim 3, Bhagi teaches: Receiving at least one policy that comprises: (Bhagi see paragraph 0247 0248 policies for administrators and clients and users)
a plurality of classification rules, (Bhagi see paragraph 0248 classification rules)
at least one event metadata tag associated with each of the plurality of classification rules; (Bhagi see paragraph 0248 defined tag with classification rules)
analyzing the received event metadata to determine if the received event metadata satisfies one or more of the plurality of classification rules; and (Bhagi see paragraph 0248 defined tag with classification rules reads on satisfying one or more rules. Examiner notes the optional recitation in the claim)
in response to determining that the received event metadata satisfies one or more of the plurality of received rules, adding the one or more event metadata tags associated with the one or more of the plurality of classification rules to the received event metadata.  (Bhagi see paragraph 0248 defined tag with classification rules reads on satisfying rules and adding tags)

Regarding claim 4, Bhagi teaches: Analyzing the event metadata in a respective metadata entry to derive one or more event metadata tags that are associated with and related to the event metadata in the event metadata entry (Bhagi see paragraph 0248 0249 0285 0292 tags associated correspond to metadata and tags determined based on taxonomy classification and tags corresponding to properties of the file)
Adding the derived one or more event metadata tags to the respective event metadata entry (Bhagi see paragraph 0284 0292 adding tag associated with metadata, metadata file with tag)
wherein the added one or more event metadata tags provide information about data residing on at least one of the plurality of data storage systems that corresponds to the event metadata stored in the respective event metadata entry on the metadata management system.  (Bhagi see paragraph 0284 0285 tagging properties in files for metadata such that tags are stored with metadata file)

Regarding claim 5, Bhagi teaches: wherein the plurality of classification rules are based on one or more of the following: frequency of use; size; user information; time-related factors; device information; a relative sensitivity; storage capacity of various storage devices; network capacity; access control lists; security information; already existing tags; or content of event metadata (Bhagi see paragraph 0285 classification rules includes modification times which reads on time related factors. Examiner notes the optional recitation of this claim)

Regarding claim 7, Bhagi teaches: analyzing event metadata stored in plurality of event metadata entries on the metadata management system to determine if the received event metadata satisfies one or more of the plurality of classification rules; and (Bhagi see paragraph 0190 0248 0287 scanning data associated with metadata for classification purposes and using analyses of metadata for classification, defined tag with classification rules reads on satisfying rules)
in response to determining that the stored event metadata satisfies one or more of the plurality of classification rules, adding event metadata tags associated with the one or more of the plurality of classification rules to the event metadata entry, wherein at least one of the plurality of classification rules corresponds to already added event metadata tags in the metadata management system. (Bhagi see paragraph 0248 0291 0292 classification policy defining tags associating tags with classification rules defining properties of a file and storing tags with metadata)

Regarding claim 8, Bhagi teaches: wherein receiving over communications network event metadata from one or more of the plurality of data storage systems comprises receiving event metadata upon execution of a data operation event executed on data stored on one or more of the plurality of data storage systems (Bhagi see paragraph 0187-0190 scanning metadata into metabase during content indexing where content indexing reads on data operation. Bhagi as modified by Naryhny’s teaching of collecting metadata over a network of devices reads on over the network)

Regarding claim 9, Bhagi teaches: wherein receiving over the communications network event metadata from one or more of the plurality of data storage systems comprises performing at least one of a group consisting: scanning interactions between the plurality of data storage systems; scanning interactions between the plurality of data storage systems and a plurality of client devices; scanning network traffic; configuring the plurality of data storage systems to collect and transmit event metadata; and combination thereof.  (Bhaghi see paragraph 0190 scanning metadata into metabase. Bhagi as modified by Naryhny’s teaching of collecting metadata over a network of devices reads on over the network)

Regarding claim 10, Bhagi teaches: further comprising storing in event metadata entries facets corresponding to the event metadata.  (Bhagi see paragraph 0285 0292 metadata storing tags associated with properties or attributes. Properties and attributes read on facet)
	By the one or more metadata processors (Desai see col. 2 lines 46-67 col. 7 lines 15-24 MDS to be physical computing device with processor)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of tagging metadata as taught by Bhagi as modified to include an MDS as taught by Desai for the predictable result of efficiently be able manage metadata using an entirely separate server specifically for metadata management.

Regarding claim 11, Bhagi teaches: wherein the at least one data operation event is selected from a group consisting of: data migration operations, writing new data on one of the plurality of data storage systems, reading data from one of the plurality of data storage systems, deletion of data from one of the plurality of data storage systems, changing one or more properties of data residing on one of the plurality of data storage systems, changing one or more properties of metadata, printing and combinations thereof (Bhagi see paragraph 0290-0292 migration of data reads on data migration operations)

Regarding claims 12-20, note the rejection of claim(s) 1-5 and 7-11. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claim(s) 6 are/is rejected under 35 U.S.C. 103 as being unpatentable over Bhagi et al. US2018/0225177 in view of Desai et al. US10951705 in view of Fair et al. US2019/0325059
Regarding claim 6, Bhagi as modified does not teach: wherein at least one of the added event metadata tags is in the form of one or more of the following: a key-value pair; or a column-value pair
	However, Fair teaches: wherein at least one of the added event metadata tags is in the form of one or more of the following: a key-value pair; or a column-value pair (Fair see paragraph 0059 metadata tag in the form of key value pair)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a system of tagging metadata as taught by Bhagi as modified to include using KVPs taught by Fair for the predictable result of efficiently be able to store tags within metadata to more efficiently manage metadata. 

Response to Arguments
	Applicant’s argument: Bhagi does not teach metabase processors (a) detecting execution of at least one data operation, (b) creating, in response to detecting execution of at least one data operation event executed on electronic data, a new metadata event corresponding to new execution (c) storing event metadata in metadata storage, (d) applying metadata tags to events
Examiner’s response: Applicant’s argument is moot as new art is applied in the above rejection. Examiner notes that the amendment clarifies in the amended limitation whether metadata processor or storage processor is performing the function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN S LIN/Examiner, Art Unit 2153